Exhibit 14(a) Southern Company Code of Ethics Introduction Our Code of Ethics advises us on proper business conduct.It links our values – Southern Style – to the company’s high expectations for ethical behavior.Each Code provision addresses an important dimension of our business.Where more specific information is needed, Southern Company and subsidiary policies provide details.More information, including frequently asked questions, links to training and related information, is also available on the Ethics and Compliance intranet Web site. Dear Colleagues: Southern Style defines us as a company and as individual employees.At every moment we aspire to model Southern Style values. With Southern Style as its foundation, the Code of Ethics provides everyday guidance on how we conduct business.It establishes a high standard and commits us to following the ethical and legal business principles that embody our values. I am personally committed to adhering to this Code, and I expect everyone in Southern Company and all its subsidiaries to do the same.Anyone – director, officer, employee, or vendor – who violates this code, puts their relationship with the company in jeopardy. There is no better way to preserve and build our reputation for unquestionable trust than by adhering to this Code.That means understanding the Code, using it as a reference in our everyday work, and speaking up whenever we see behavior that does not meet our high ethical standards. Sincerely, David M.
